The record and the briefs in this cause have been examined. Numerous questions have been argued but we fail to find reversible error. It further appears that the appellant died September 6, 1938, and no relative or representative of his appeared or applied here to become a party to the cause in place of appellant. We are not convinced that an opinion disposing of the questions raised would serve any useful purpose.
The judgment below is accordingly affirmed.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized *Page 235 
by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.